Opinion issued January 8, 2009







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00044-CV
____________

ROY G. HORRIDGE A/K/A ROY G. HORRIDGE, JR., Appellant

V.

CHASE EQUIPMENT LEASING, INC., Appellee




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2005-01563




MEMORANDUM  OPINION
          We dismiss the appeal for want of prosecution.
          On December 19, 2007, the trial court signed a judgment in favor of appellee. 
Appellant, Roy G. Horridge a/k/a Roy G. Horridge, Jr. (Horridge), acting pro se,
timely filed a notice of appeal.  The record was filed and appellant’s brief became
due, but no appellant’s brief has been filed.  On May 13, 2008, appellee, Chase
Equipment Leasing, filed a suggestion of death, calling to this Court’s attention the
death of appellant on April 6, 2008.
          This Court has made numerous unresponded to written inquiries to Horridge’s
last known address seeking to discover whether there would be an administration of
Horridge’s estate and whether there would be a legal successor to Horridge who
would prosecute the appeal to conclusion.  Horridge’s trial counsel in this matter
informs this Court that there will be no administration of Horridge’s estate, and that
there is no further intent to prosecute the appeal.
          Accordingly, the appeal is dismissed for want of prosecution.  See Tex. R.
App. P. 42.3(b).
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.